DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 08/08/2019 and claims 1-9 and 11-15 are pending in the application, including independent claims 1, 9 and 11.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020, 03/14/2020 and 08/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
In claim 1 lines 2-3, the occurrence of “the network further including a User Equipment (UE)” should be amended to ----“the cellular telecommunications network further including a User Equipment (UE),”---
In claim 1 lines 5, the occurrence of “the base station” should be amended to ----“ the first base station”---
In claim 11 lines 2, the occurrence of “a User Equipment (UE)” should be amended to ----“a User Equipment (UE),”---
Appropriate correction is required.

Claim Objections
Claim 9 is also objected to because of the following informalities:  
The step non-transitory computer-readable storage medium of the claim 9 is depending on claim 1. It is improper to have one independent claim reciting the same steps from another independent claims. See MPEP 608.01. Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.
 
			Claim Objection (minor informality) 
The claim limitations "adapted to" are not positive recitations.  Claims 11-12 and 14-15 recite the limitation "adapted to" in the claim language.  An alternative is "configured to", or an action verb to perform the function, which positively recites claim limitations.  Therefore, all claim limitations following "adapted to" have not been considered for examination.  

					Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 'respective structural details/characters of corresponding labeled numbers 1, 10-13, 15,
17-20, 30, 40, 50, 51, 53, 55, 57, 59, 60, 70, 80-83, 85, 87 and 89 to Figures 1-3, 4a,
4b, 6a, 6b, 8a, 8b, 10a, 10b, 10c and 11 as described in the specification'.

informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. (Note: 'respective structural details/characters of
corresponding labeled numbers 1, 10-13, 15, 17-20, 30, 40, 50, 51, 53, 55, 57, 59, 60,
70, 80-83, 85, 87 and 89 to Figures 1-3, 4a, 4b, 6a, 6b, Sa, Sb, 1 0a, 1 Ob, 1 0c and 11 as described in the specification').


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.3211 or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Langi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting 
Federal Circuit, ON PETITION LOR REHEARING EN BANC (DECIDED: May 30, 2001).
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely on line using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-15 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over Claims 1, 3-5, 7 and 9 of copending application No.: 16/484659. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-9 and 11-15 of the instant Claims 1, 3-5, 7 and 9 of copending application No.: 16/484659 in that they contain substantially the same subject matter.
Regarding Independent Claims 1, 9 and 11, Independent Claims 1, 5 and 7 of copending application No.: 16/484659 discloses 'receiving data from an
external sensor, the external sensor being external to the first base station, the UE, and
the remote transceiver, the data indicating a first change in a propagation environment
between the first base station and the UE; and, in response, the remote transceiver
repeating a signal between the first base station and the UE at a first power level; and,
subsequently, the remote transceiver repeating the signal between the first base station
and the UE at a second power level, the second power level being less than the first
power level ' (Independent Claims 1, 9 and 11 of instant application discloses ' receiving data from an external sensor indicating a first change in a propagation environment between the UE and the base station; and in response, reconfiguring a connectivity property for the UE').

Regarding Claim 2, Claim 4 of copending application No.: 16/484659 discloses wherein the first base station instructing the remote transceiver to repeat the signal between the first base station and the UE (Claim 2 of instant application discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 8, 9, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. [hereinafter as Tinnakornsrisuphap], US 2013/0237245 A1 in view of Guo [hereinafter as Guo], US 2013/0201959 A1.
Regarding claim 1, Tinnakornsrisuphap discloses wherein a method of operating a first base station in a cellular telecommunications network (Fig.1-2 [0034]-[0035], method of operating a first base station femto base station 202 in cellular telecommunication network), the network further including a User Equipment (UE) (Fig.1-2 [0034]-[0035], the cellular telecommunication network further including a User Equipment (UE) mobile device 204 or 114) the method comprising:
receiving data from an external sensor indicating a first change in a propagation environment between the UE and the base station (Fig.1-2 [0037]-[0039], receiving data from an external sensor/light sensor or camera/artificial light emitted by fluorescent or incandescent lamps which are usually used indoors/noisy echo signal of outdoors indicating a first change (e.g., indoors or outdoors transition) in a propagation environment between the UE and the base station); and, in response, reconfiguring a (Fig.2 [0048]-[0049], in response, resources/ parameters adjustment component 210 is adjusting/reconfiguring a connectivity property (e.g., location measurement parameters or location classification information based on a transition from indoors or outdoors) for the mobile device 204).
	Even though Tinnakornsrisuphap discloses wherein in response, reconfiguring a connectivity property for the UE but Tinnakornsrisuphap does not expressly disclose that reconfiguring a connectivity property, in the same field of endeavor, Guo teaches wherein reconfiguring a connectivity property for the UE (Fig.7 block 710 [0054], reconfiguration message comprises a UE handover command instructing the UE to handover from the source NodeB to the target NodeB and Fig.6 [0060], reconfiguring a connectivity property for the UE handing over and Fig.6 [0047], configuration parameters to be utilized during the handover and Fig.3 [0032], smart antennas 334 with adjustable beam steering bidirectional adaptive antenna arrays).                         	                   	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tinnakornsrisuphap to incorporate the teaching of Guo in order to achieve a make-before-break handover user experience in a TD-SCDMA system.
	It would have been beneficial to use the Traffic Channel Reconfiguration message which may be provided alongside a UE Handover Command instructing the UE to execute a handover from the source Node B to the target Node B as taught by Guo to have incorporated in the system of Tinnakornsrisuphap to provide higher data transmission. (Guo, Fig.1-2 [0031], Fig.3 [0032], Fig.6 [0047], Fig.7 block 710 [0054] and Fig.6 [0060])

Regarding claim 2, Tinnakornsrisuphap and Guo disclose all the elements of claim 1 as stated above wherein Tinnakornsrisuphap further discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.2 [0048]-[0049], reconfiguring the connectivity property for the mobile device 204/UE includes adjusting a configuration of the first base station femto base station 202 by resources/ parameters adjustment component 210). Additionally, Guo discloses reconfiguring the connectivity property for the UE includes adjusting a configuration of the first base station (Fig.3 [0032], reconfiguring the connectivity property for the UE includes adjusting/reconfiguring smart antennas 334 with adjustable beam steering bidirectional adaptive antenna arrays and Fig.6 [0047], configuration parameters to be utilized during the handover Fig.7 [0054]-[0055], dynamically adjusting/configuring of the source Node B and the target Node B). 

Regarding claim 4, Tinnakornsrisuphap and Guo disclose all the elements of claim 1 as stated above wherein Tinnakornsrisuphap further discloses reconfiguring the connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.2-3 [0051], reconfiguring the connectivity property for the UE/ femto base station 202 includes instructing type of handovers of the mobile device 204/ UE). Additionally, Guo also discloses wherein  reconfiguring a connectivity property for the UE includes instructing a handover of the UE to a second base station (Fig.7 block 710 [0054], reconfiguration message comprises a UE handover command instructing the UE to handover from the source NodeB to the target NodeB and Fig.6 [0060], reconfiguring a connectivity property for the UE handing over to the target node B and Fig.6 [0047], configuration parameters to be utilized during the handover and Fig.3 [0033], smart antennas 334 with adjustable beam steering bidirectional adaptive antenna arrays).

Regarding claim 5, Tinnakornsrisuphap and Guo disclose all the elements of claim 4 as stated above wherein Guo further discloses reconfiguring the connectivity property for the UE further includes adjusting a configuration of the second base station (Fig.3 [0033], adjusting a configuration of the base station or the second base station with adjustable beam steering bidirectional adaptive antenna arrays).

Regarding claim 7, Tinnakornsrisuphap and Guo disclose all the elements of claim 1 as stated above wherein Tinnakornsrisuphap further discloses the first base station includes a database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.2-3 [0051], the first base station femto base station 202 includes a database including an association between the location measurement/location classification information data  from the external sensor indicating the indoors or outdoors/first change in propagation environment and a plurality of possible adjustments/reconfigurations responsive to the first change in propagation environment), and wherein the method further includes: determining, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment (Fig.2-3&5A [0051]-[0053], determining a first adjustments/reconfiguration of the plurality of possible reconfigurations for the location measurement/location classification information associated with the indoors or outdoors/ first change in propagation environment); and reconfiguring the connectivity property for the UE according to the determined first reconfiguration (Fig.2-3&5A [0051]-[0053], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/first reconfiguration).

Regarding claim 8, Tinnakornsrisuphap and Guo disclose all the elements of claim 7 as stated above wherein Tinnakornsrisuphap further discloses receiving success data indicating whether the first reconfiguration was successful (Fig.2-3&5A [0053]-[0054], receiving information/success received data indicating whether the adjustments/first reconfiguration was successful);
receiving further data from the external sensor indicating the first change in propagation environment (Fig.2-3 [0047]-[0048], receiving further data from the external sensor indicating the first change in the indoors or outdoors/propagation environment);
determining, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2-3 [0049], determining a second reconfiguration of the plurality of possible adjustments/reconfigurations associated with the signal strength threshold/the indoors or outdoors first change in propagation environment based on the received success data); and
reconfiguring the connectivity property for the UE according to the determined second reconfiguration (Fig.2-3&5A [0050]-[0051], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/second reconfiguration).

Regarding claim 9, Tinnakornsrisuphap discloses wherein a non-transitory computer-readable storage medium storing a computer program comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 1 (Fig.2&5A [0054], non-transitory computer-readable storage medium storing a computer program comprising and Fig.2&8-9 [0081], instructions which, when the program is executed by a computer, cause the computer to carry out the method).

Regarding claim 11, Tinnakornsrisuphap discloses wherein a base station for a cellular telecommunications network (Fig.1-2 [0034]-[0035], a first base station femto base station 202 in cellular telecommunication network), the cellular telecommunications network including a User Equipment (UE) (Fig.1-2 [0034]-[0035], the cellular telecommunication network including a User Equipment (UE) mobile device 204 or 114), the base station comprising:
a transceiver adapted to communicate with the UE and to receive data from an external sensor indicating a first change in a propagation environment between the UE and the
transceiver (Fig.7 transceiver 722 and Fig.1-2 [0038]-[0039], receiving data from an external sensor/light sensor or camera /artificial light emitted by fluorescent or incandescent lamps which are usually used indoors/noisy echo signal of outdoors indicating a first change (e.g., indoors or outdoors transition) in a propagation environment between the UE and the base station); and
(Fig.7 processor 730 and Fig.2 [0048]-[0049], resources/ parameters adjustment component 210 is adjusting/reconfiguring a connectivity property (e.g., location measurement parameters or location classification information based on a transition from indoors or outdoors) for the mobile device 204 in response to receiving the data).
	Even though Tinnakornsrisuphap discloses wherein a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data but Tinnakornsrisuphap does not expressly disclose that reconfigure a connectivity property, in the same field of endeavor, Guo teaches wherein a processor adapted to reconfigure a connectivity property for the UE in response to receiving the data (Fig.7 block 710 [0054], a processor adapted to provide reconfiguration message which comprises a UE handover command instructing the UE to handover from the source NodeB to the target NodeB and Fig.6 [0060], reconfiguring a connectivity property for the UE handing over and Fig.6 [0047], configuration parameters to be utilized during the handover and Fig.3 [0032], smart antennas 334 with adjustable beam steering bidirectional adaptive antenna arrays). 	                                                                        	                                 	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tinnakornsrisuphap to incorporate the teaching of Guo in order to achieve a make-before-break handover user experience in a TD-SCDMA system.
	It would have been beneficial to use the Traffic Channel Reconfiguration message which may be provided alongside a UE Handover Command instructing the 

Regarding claim 12, Tinnakornsrisuphap and Guo disclose all the elements of claim 11 as stated above wherein Tinnakornsrisuphap further discloses the processor is adapted to reconfigure the connectivity parameter by one of:
instructing a handover to a second base station (Fig.2-3 [0051], reconfiguring the connectivity property for the UE/ femto base station 202 includes instructing type of handovers of the mobile device 204/ UE), or adjusting a configuration of the base station or the second base station. Additionally, Guo also discloses wherein the processor is adapted to reconfigure the connectivity parameter by one of: instructing a handover to a second base station (Fig.7 block 710 [0054], a processor adapted to provide reconfiguration message which comprises a UE handover command instructing the UE to handover from the source NodeB to the target NodeB and Fig.6 [0060], reconfiguring a connectivity property for the UE handing over to the target node B and Fig.6 [0047], configuration parameters to be utilized during the handover), or adjusting a configuration of the base station or the second base station (Fig.3 [0033], adjusting a configuration of the base station or the second base station with adjustable beam steering bidirectional adaptive antenna arrays).

Regarding claim 14, Tinnakornsrisuphap and Guo disclose all the elements of claim 11 as stated above wherein Tinnakornsrisuphap further discloses database including an association between the data from the external sensor indicating the first change in propagation environment and a plurality of possible reconfigurations responsive to the first change in propagation environment (Fig.2-3 [0051], the first base station femto base station 202 includes a database including an association between the location measurement/location classification information data from the external sensor indicating the indoors or outdoors/first change in propagation environment and a plurality of possible adjustments/reconfigurations responsive to the first change in propagation environment), wherein the processor is further adapted to:
determine, from the database, a first reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment (Fig.2-3&5A [0051]-[0053], determining a first adjustments/reconfiguration of the plurality of possible reconfigurations for the location measurement/location classification information associated with the indoors or outdoors/ first change in propagation environment); and reconfigure the connectivity property for the UE according to the determined first reconfiguration (Fig.2-3&5A [0051]-[0053], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/first reconfiguration).

Regarding claim 15, Tinnakornsrisuphap and Guo disclose all the elements of claim 11 as stated above wherein Tinnakornsrisuphap further discloses the transceiver is further adapted to receive success data indicating whether the first reconfiguration was (Fig.2-3&5A [0053]-[0054], receiving information/success received data indicating whether the adjustments/first reconfiguration was successful) and to receive further data from the external sensor indicating the first change in propagation environment (Fig.2-3 [0047]-[0048], receiving further data from the external sensor indicating the first change in the indoors or outdoors/propagation environment); and wherein the processor is further adapted to determine, from the database, a second reconfiguration of the plurality of possible reconfigurations associated with the first change in propagation environment based on the received success data (Fig.2-3 [0049], determining a second reconfiguration of the plurality of possible adjustments/ reconfigurations associated with the signal strength threshold/the indoors or outdoors first change in propagation environment based on the received success data), and to reconfigure the connectivity property for the UE according to the determined second reconfiguration (Fig.2-3&5A [0050]-[0051], adjusting/reconfiguring the connectivity property for the mobile device 204/UE according to the determined adjustments/second reconfiguration).




Claims 3, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. [hereinafter as Tinnakornsrisuphap], US 2013/0237245 A1 in view of Guo [hereinafter as Guo], US 2013/0201959 A1 further in view of Proctor, JR. [hereinafter as Proctor], US 2003/0048770 A1.
Regarding claim 3, Tinnakornsrisuphap and Guo disclose all the elements of claim 2 as stated above wherein Guo further discloses the first base station includes a steerable antenna (Fig.3 [0032], smart antennas 334 of the first base station includes a beam steering bidirectional adaptive antenna arrays), and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna (Fig.3 [0032], the step of adjusting a configuration of the first base station station's configuration includes adjusting an adjustable beam steering bidirectional angle of the steerable antenna arrays).
	Even though Tinnakornsrisuphap and Guo discloses wherein the first base station includes a steerable antenna, and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna, in the same field of endeavor, Proctor teaches wherein the first base station includes a steerable antenna (Fig.1 [0030] Abstract, directional antenna array 20-1 of the first base station/access point 14-1 includes a steerable adaptive antenna), and the step of adjusting a configuration of the first base station station's configuration includes adjusting a steering angle of the steerable antenna (Fig.1 [0034] Abstract, the step of adjusting a configuration of the first base station/access point's 14-1 configuration includes adjusting an adaptive steering directional angle of the steerable antenna array 20-1 and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to use a directional antenna array 20-1 with the access point 14-1 in the first wireless LAN 11-1. The access point 14-1 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateway 16-1 as taught by Proctor to have incorporated in the system of Tinnakornsrisuphap and Guo to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], and Fig.1-3 [0040]-[0041], and Fig.8 [0060])

Regarding claim 6, Tinnakornsrisuphap and Guo disclose all the elements of claim 5 as stated above wherein Guo further discloses the second base station includes a steerable antenna, and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna (Fig.3 [0032], adjusting an adjustable beam steering bidirectional angle of the steerable antenna arrays).
	Even though Tinnakornsrisuphap and Guo discloses wherein the second base station includes a steerable antenna, and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna, in the same field of endeavor, Proctor teaches wherein the second base station includes a steerable antenna, and adjusting a configuration of the second base station includes adjusting a steering angle of the steerable antenna (Fig.1 [0030]-[0031] Abstract, directional antenna array 20-2 of the second base station/access point 14-2 for adjusting a configuration includes a steerable adaptive antenna and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tinnakornsrisuphap and Guo to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna array 20-2 with the access point 14-2 in the second wireless LAN 11-2. The access point 14-2 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateway 16-2 as taught by Proctor to have incorporated in the system of Tinnakornsrisuphap and Guo to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], Fig.1-3 [0040]-[0041], and Fig.8 [0060])

Regarding claim 13, Tinnakornsrisuphap and Guo disclose all the elements of claim 12 as stated above wherein Guo further discloses adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna (Fig.3 [0032], the step of adjusting a configuration of the base station station's configuration includes adjusting an adjustable beam steering bidirectional angle of the steerable antenna arrays).
	Even though Tinnakornsrisuphap and Guo discloses wherein adjusting a configuration of the base station or the second base station includes adjusting a steering angle of an antenna, in the same field of endeavor, Proctor teaches wherein (Fig.1 [0030]-[0031] Abstract, directional antenna arrays 20-1, 20-2 of the base station/access point 14-1, the second base station/access point 14-2 for adjusting a configuration includes adjusting a steerable angle of adaptive antenna and Fig.1-3 [0040]-[0041], adjusting a configuration of the steerable antenna angle and Fig.8 [0060], steerable antenna with Omni-directional mode).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Tinnakornsrisuphap and Guo to incorporate the teaching of Proctor in order to achieve throughput comparable to the legacy wired Ethernet infrastructure.
	It would have been beneficial to use a directional antenna arrays 20-1, 20-2 with the access points 14-1, 14-2 in the first/second wireless LAN 11-1, 11-2. The access point 14-1, 14-2 is responsible for converting received radio frequency signals to their appropriate wired format such as the TCP/IP format suitable for Internet communications through a gateways 16-1, 16-2 as taught by Proctor to have incorporated in the system of Tinnakornsrisuphap and Guo to provide a best received signal metric. (Proctor, Abstract, Fig.1 [0012], Fig.1 [0030]-[0031], Fig.1-3 [0040]-[0041] and Fig.8 [0060])

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Breiling et al. (Patent No.: US 10,374689 B2) teaches Controller for a SUDA System.

Beck et al. (Patent. No.: US 8792364 B2) teaches Configuration of Access Points in a Telecommunications Network.

Russell (Pub. No.: US 2015/0097731 A1) teaches GPS/WiFi Indoor/Outdoor Detection.

Park (Pub. No.: US 2014/0114568 A1) teaches Changing a Position Determination Scheme used by a User Equipment during a Transition between Indoor and Outdoor Spaces Relative to an Enclosed Environment.

Chang et al. (Pub. No.: US 2007/0057843 A1) teaches System and Method for Controlling Antenna Pattern. 

Banks et al. (Pub. No.: US 2015/0334604 A1) teaches Apparatus and Method for Handover for Base Stations with Cellular Backhaul. GB 2559556 A

Han et al. (Pub. No.: US 2012/0122515 A1) teaches Method and Apparatus for Communicating with Base Station based on Speed of User Equipment in Mobile Communication System. 

Salami et al. (Pub. No.: US 2014/0066069 A1) teaches Handover in a Cellular Communication Network. 

Dorenbosch et al. (Pub. No.: US 2005/0048972 A1) teaches System and Method to Improve WLAN Handover Behavior at Entry/Exit Points. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414